Citation Nr: 0114478	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-22 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1970.  
He is the recipient of the Purple Heart and a Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Los Angeles, 
California.


REMAND

The Board notes that the veteran originally submitted a claim 
for hearing loss in October 1988.  The claim was denied by 
rating decision dated in December 1988, which the veteran 
never appealed.  The December 1988 decision is final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 19.192 (1988).  The 
RO in this matter erroneously adjudicated the veteran's 
application as an original claim, instead of as a request to 
reopen the claim for service connection for hearing loss 
based on new and material evidence. 

Prior to re-adjudicating the issue of service connection or 
any other issues going to the merits, the Board must first 
establish jurisdiction over this matter.  In order to 
establish jurisdiction, the Board must initially consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for hearing loss.  
38 C.F.R. §§ 5108, 7104 (2000).  The Board must proceed in 
this fashion regardless of the determination the RO made on 
the issue of new and material evidence.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed.Cir. 1996).   Therefore, the issue 
before the Board is whether new and material evidence has 
been submitted to reopen the claim for service connection for 
hearing loss.

Evidence submitted prior to December 1988 consisted solely of 
service medical records.  These records show that the veteran 
underwent a pre-induction physical examination in April 1968, 
which included for an audiometric examination.   The 
audiometry examination showed the veteran had pure-tone 
thresholds of zero decibels (dB) at 500 Hertz (Hz), 1000 Hz, 
2000 Hz and 4000 Hz, bilaterally.  The veteran also underwent 
a physical examination in July 1970.  No audiometric 
examination was conducted.   The veteran underwent whispered 
voice and spoken voice tests that showed 15/15 bilaterally 
for both tests.  The treatment records are negative for 
complaint or diagnosis of hearing loss.

The veteran submits no new evidence, but makes the 
evidentiary assertion in his October 2000 substantive appeal 
that he was diagnosed with hearing loss while on active duty.  
He did not specify a date or place where this occurred.  The 
Board also notes that the veteran alleged in original service 
connection claim that in October 1988 he was treated at Cigna 
Hospital in Anaheim, California, for hearing loss.  The 
veteran also stated that he was treated in 1972 at "Cal 
Trans" in Los Angeles, California.  The Board is unable to 
locate any requests for these records in the administrative 
file and must conclude that no effort was made to obtain 
these records.  In light of recent legislation discussed 
below, the specific assertions of new and material evidence, 
and the guidance provided by the proposed implementing 
regulations governing the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereafter 
VCAA), the Board believes that the claim must be remanded for 
further evidentiary development.

Recently enacted legislation, the VCAA, contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The salient 
features of the new statutory provisions (and where they will 
be codified in title 38 United States Code) may be summarized 
as imposing the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	
(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board notes that the interpretation of the obligation 
imposed by the new legislation remains unresolved at this 
time.  The Secretary has proposed implementing regulations 
governing the duty to assist under the VCAA.  66 Fed. Reg. 
17834-40 (Apr. 4, 2001).  The proposed regulations indicate 
that in a claim to reopen, the Secretary contemplates 
requesting existing records from Federal agencies provided 
the claimant has submitted sufficient information to identify 
and locate the records, and that VA will provide assistance 
in requesting existing records from non-Federal sources, such 
as private physicians, again provided the claimant has 
submitted sufficient information to identify and locate the 
records.  The Secretary proposes, however, that there is no 
obligation to provide a VA examination in a claim to reopen.  
The VCAA also contains mandates to notify a claimant of 
evidence needed to substantiate the claim.

Beyond the new legislation, the Board notes that where new 
and material evidence consists of supplemental service 
department records received after a decision becomes final, 
the former decision will be reconsidered.  38 C.F.R. 3.156(c) 
(2000).  In this matter, the appellant has alleged apparently 
that service medical records do exist that would have a 
direct and substantial bearing on his claims.  He has not 
specified where and when those records were created, but he 
also has not been informed that he must provide specific 
information concerning these reported additional records.  

The Board finds that the Department of Veterans Affairs (VA) 
is obligated to notify the claimant that he must provide 
further information concerning these alleged additional 
service medical records, and if he does so, the VA must 
attempt to obtain the alleged outstanding service medical 
records.  In addition, it appears that in light of the 
guidance in the proposed implementing regulations, VA must 
make efforts to obtain the records identified in the earlier 
claim. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be requested to 
provide more specific information, if 
feasible, concerning his reported 
treatment or diagnosis of a hearing loss 
while on active duty between 1968 and 
1970.  He should indicate the unit he 
was assigned to at the time, whether 
this occurred on an inpatient or 
outpatient basis and the approximate 
dates of all such treatment or the 
diagnosis, within a three-month range, 
if possible.  The veteran is advised 
that this information is important in 
substantiating his claim and that his 
cooperation in this matter is essential.  
He is further advised that without 
specific information it may not be 
possible to conduct a meaningful search 
for additional service medical records.  
The RO should then take appropriate 
action to obtain any additional service 
medical records based upon the 
information provided by the veteran, 
either in response to this request or 
earlier.  In accordance with the VCAA, 
the efforts to obtain those records 
shall continue until the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further effort to obtain those records 
would be futile. 

3.  The veteran should be asked to 
identify any sources of pertinent 
medical treatment for any hearing 
disability, including details as to his 
treatment at Cigna Hospital in 1988 and 
"Cal Trans" in 1972.  The veteran 
should be asked to provide the names and 
addresses of all providers and the 
approximate dates of treatment.  Any 
medical records other than those now on 
file pertaining to any hearing disorder 
should be obtained and associated with 
the claims folder.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.

4.  The RO should review any additional 
medical records developed as a result of 
(2) or (3), as well as any additional 
submissions by the veteran.  

(a)  The RO should determine first 
whether new and material evidence 
consisting of supplemental service 
department records received after a 
decision becomes final has been added to 
the record.  If so, the RO should 
conduct a de novo review of the claim in 
accordance with 38 C.F.R. 3.156(c).  In 
such a review, the RO should consider 
with the notice and development 
provisions of the VCAA have been 
satisfied.

(b)  If the RO does not find that 
favorable action may be taken under 38 
C.F.R. 3.156(c), the RO should then 
determine whether new and material 
evidence has been submitted to reopen 
the claim.  If the RO finds the claim 
has been reopened, it should determine 
whether the notice and development 
provisions of the VCAA have been 
satisfied.  

(c)  If the RO either finds that de novo 
review under 38 C.F.R. 3.156(c) is 
warranted, or the RO finds that new and 
material evidence has been submitted to 
reopen the claim, and the claim can not 
be granted on the evidence of record at 
that stage, the veteran should be 
afforded an examination by an 
appropriate medical provider to 
determine the nature, status and 
etiology of any hearing disabilities.  
All indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
the examination and a review of the 
evidence in the claims folder, including 
service and VA medical records, the 
provider should express opinions as to 
the following:

(i)  What is the nature, etiology and 
diagnosis of any hearing disability 
present during service or within one 
year of service;

(ii)  What is the etiology and correct 
diagnosis of any current hearing 
disability; and

(iii)  What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current hearing disability, if any, and 
any in-service disorders.

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the examination, if 
requested, and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

6.  Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




